DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
Claim Status
This office action is in response to the filing of 08/09/2021. Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane (US Pub 20140283483) and further in view of Forss (US Pub 20070068118).

Regarding Claim 1, Yoshikane a method for handling containers of collapsible type in a filling machine (Abstract) comprising consecutively arranged stations comprising a filling station (IV-Fig. 11) and a gas filling station (VI-Fig. 11), 
each container (1-Fig, 5a) comprising two flexible opposing side walls (Fig. 5(a) and paragraph [0068], bag 1 has a front and rear film sheet) defining a product compartment (Fig. 5(b), material 31 is contained in a product compartment) communicating with the environment via a filling duct (4-Fig. 5(a)) and a separate handle compartment (6-Fig. 5(a), portion 6 is being interpreted as a handle) communicating with the environment via an inlet arranged (9-Fig. 5(a)) in one of the two side walls (paragraph [0070]), 
the handle compartment comprising a first segment (6c-Fig. 5(a)) intended to form a handle (6c is capable of being a handle), a second segment (6a-Fig. 5(a)) comprising the inlet in one of the side walls, and a third segment (6b-Fig. 5(a)) formed 
intermittently moving the containers to the consecutively arranged stations (Fig. 1, stations I-VII of the rotary packaging apparatus), 
supplying, at the filling station, liquid product into the product compartment by means of a filling tube (22-Fig. 1) inserted in the filling duct of the container (paragraph [0081], bag is filled with a liquid substance), 
supplying, at the gas filling station, gas into the handle compartment (paragraph [0089]), 
wherein the filling station and the gas filling station are operated such that liquid product is supplied to the product compartment of one of the containers situated at the filling station while gas is supplied to the handle compartment of another of the containers situated at the gas filling station (Fig. 11, stations I-VII is capable of performing a series of steps of product filling into a bag at station IV while gas filling the gas compartment at station VI), characterized in that the step of supplying gas at the gas filling station comprises providing a first gas flow at a first pressure (Fig, 12 and paragraph [0114], high pressure channel 38 provides a first flow of gas at high pressure through nozzle 23) and delivering said first gas flow from the single nozzle (Fig, 12 and paragraph [0115], low pressure channel 39 provides a second flow of gas at low pressure) to the handle compartment via said inlet (Figs. 12 and 13(a-b) and paragraphs [0114-0115], both flows go through nozzle 23 and inlet 9 of portion 6a of gas compartment 6),

subsequently transferring each container from the gas filling station to an output station (VIII-Fig. 1) while providing the container with a seal form a entrapping gas introduced into the handle compartment (Fig. 1, station VII, hot plates 25 and station VIII, cooling plates 26 form seal 32 in Fig. 6(b), wherein the gas inlet is sealed).
Yoshikane further discloses a gas filling station (VI-Fig. 1) with nozzles (23 and 24-Fig 12) which inject gas into a gas compartment (6-Fig. 5(a)), but Yoshikane fails explicitly disclose:
 applying a single nozzle over the inlet by relative motion of the nozzle and an abutment towards each other thereby clamping the second segment of the handle compartment container with the inlet facing the single nozzle, wherein the abutment comprise a body provided with a recess which is partially enclosed by a semi-circular abutment surface defining a side opening which is aligned with the third segment of the handle segment of the handle compartment, and subsequently supplying the gas through the single nozzle.
Forss teaches applying a single nozzle (paragraph [0057], piston rod 21 has a nozzle) over the inlet by relative motion of the nozzle and an abutment (17-Fig. 3) towards each other thereby clamping the second segment of the handle 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the nozzles of the gas filling station of Yoshikane, with the a nozzle and abutment of Forss in order to have a single nozzle and abutment surface with a recess so to allow the bag to bulge into the recess during a gas filling operation for the purpose of allowing gas to flow from the inlet of the compartment all the way to the other end without an impedance formed between the nozzle and abutment surface.

Regarding Claim 2, Yoshikane and as modified by Forss in the parent claim, Yoshikane further discloses in which, during the step of providing the first gas flow, an amount of gas is delivered to the handle compartment sufficient for inflation thereof (paragraph [0114], is interpreted as inflation of compartment 6) but insufficient to reach said target pressure (paragraphs [0115-0116], switch over to low pressure and target pressure is achieved due to low-pressure is delivered to the gas compartment when the nozzles are in the advanced position).

Regarding Claim 3, Yoshikane and as modified by Forss in the parent claim, Yoshikane further discloses during the step of providing the first gas flow (high-pressure gas stage), an amount of gas is delivered to the handle compartment corresponding to 5-75 weight% of the total amount of gas delivered to the handle compartment during the step of providing the first gas flow and the step of providing the second gas flow (Figs 13(a-b) and paragraphs [0114-0116], gas delivered to the gas compart is capable of being 5-75% if to gas because gas is released due to an incomplete seal during the high-pressure stage).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane (US Pub 20140283483) and as modified by Forss (US Pub 20070068118) in the parent claim above, and further in view of Casey (US Patent 4049854).

Regarding Claim 4, Yoshikane discloses in the parent, in which the first gas flow is supplied at a high pressure.
However, Yoshikane is mute if the first gas flow pressure is in the range of 1-7 bar above atmospheric pressure.
Casey teaches a high pressure gas flow of 60 psi, which is equal to four bars above atmospheric pressure (Column 7, lines 9-22), in order to ensure proper inflation of the chambers (Column 7, lines 9-22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the high-pressure 

Regarding Claim 5, Casey teaches in which the second gas flow is supplied with the second pressure in the range of 0.3-2 bar above atmospheric pressure (Column 7, lines 9-22, a second flow at the lesser pressure of 15 psi, which is equal to 1 bar).

Regarding Claim 6, Yoshikane discloses further comprising sealing the handle compartment once the target pressure has been reached (paragraph [0099], it is noted that target pressure is reached at station VI and sealing at station VII).

Regarding Claim 7, wherein the sealing is performed by means of a sealing jaw (25-Fig. 11) having a heatable sealing member and a non-heatable section with low thermal conductivity (paragraph [0099]), wherein the sealing jaw is engaged with the handle compartment in order to provide a seal trapping the gas filling the handle compartment and wherein the non-heatable section of the sealing jaw is arranged to face the pressurized side of the handle compartment (Fig. 11, the jaws 25 are capable of having a non-heatable section, and it is noted that criticality for non-heatable section is not established in method of the parent claim).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection of relies on the secondary reference being applied to the rejection which was not presented in any teaching or matter specifically challenged in the argument.
In response to applicant’s argument (1st paragraph of page 7) that Yoshikane teaches a non-clamping relationship and further that Yoshikane teaches that clamping is incompatible with gas filling method of two different pressures, is render moot due to the combination of Forss with Yoshikane, wherein Forss teaches a single nozzle that clamps a container and abutment as described above in claim 1 rejection.
In response to applicant’s argument (2nd and 3rd paragraphs on page 7) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the substitution of one nozzle assembly with another nozzle assemble in order to accomplish a task performed by both nozzle assemblies of inflating a gas compartment of a container would have been an obvious modification to one of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/10/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731